Title: James Madison to John Hartwell Cocke, 12 May 1828
From: Madison, James
To: Cocke, John Hartwell


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                 May 12. 1828
                            
                        
                        
                        Yours of the 5th. has just come to hand, and embarrasses me a little as to the course by which I should best
                            consult the views of the Visitors, in relation to an appointment of Mr. Ritchie at once to the vacant Chair of Nat:
                            Philos:. Mr Johnston as you know is against any appointments in the recess of the Board, and I find by a letter from Mr.
                            Cabell who writes from Washington that he adheres to the same opinion. He observes also that he had been in conversation
                            with Docr. Jones, from which he did not learn "whether his appointment there would be a bar to his acceptance of a
                            Professorship in the University." Under these circumstances, it may be best to leave the subject on the footing of my
                            letter to Mr. Laurence now on its way to London. It conforms to the advice given in Mr. Johnstons, letter, as will appear
                            by my answer, of which I inclose a copy: the rather, as the letter was yours as well as his.
                        I have heard nothing yet from Mr. Brougham. The inclosed letters ought to have been sent to you sooner; but I
                            did not observe at the time that the one to Dr. Johnston, was the original for him, not a copy for the visitors. There is
                            probably more in the case than I know. You may have the means of forming a better judgment on it; particularly whether the
                            letter should be handed as addressed, or await a meeting of the Board. With great esteem & regard
                        
                        
                            
                                James Madison
                            
                        
                    